DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2. This is in response to Remarks filed on 08/28/2021. Claims 1-20 are currently pending and have been considered below.

Terminal Disclaimer
3.  The terminal disclaimer filed on 08/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 107442608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.    Claims 1 -20 are allowed as amended.
Examiner Reasons for Allowance
5.    The following is the examiner’s statement of reasons for allowance: The examiner found novel the features in parent application 15/959,933, now US Patent 107442608, wherein said step of making a decision further includes determining that said first
SIP INVITE request message originated from a user device coupled to the session border controller via an IP-PBX device if a total number of microflows with the determined source IP address currently active at the session border controller is less than an Integrated Access Device threshold value.  These novel features are now a part of this instant application.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.

 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491